Exhibit 24 EXHIBIT 24 LIMITED POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that the undersigned, a director of Home Properties, Inc., a Maryland corporation (“the Company”), does hereby constitute andappoint David P. Gardner and Ann M. McCormick, and each of them severally, the true and lawful attorney-in-fact and agent of the undersigned, to do or cause to be done any and all acts and things and to execute any and all instruments and documents which said attorney-in-fact and agent may deem advisable or necessary to enable the Company to comply with the Securities Act of 1933, as amended (the “Securities Act”), and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the registration of the securities of the Company being registered on the Registration Statement on Form S-8 to which this power of attorney is filed as an exhibit (the “Securities”), including specifically, but without limiting the generality of the foregoing, power and authority to sign, in the name and on behalf of the undersigned as a director of the Company, the Registration Statement to which this power of attorney is filed as an exhibit, a Registration Statement under Rule 462(b) of the Securities Act, or another appropriate form in respect of the registration of the Securities, and any and all amendments thereto, including post-effective amendments, any prospectus supplements thereto and any instruments, contracts, documents or other writings of which the originals or copies thereof are to be filed as a part of, or in connection with, any such Registration Statement or any other appropriate form or amendments thereto, and to file or cause to be filed the same with the Securities and Exchange Commission, and to effect any and all applications and other instruments in the name and on behalf of the undersigned which said attorney-in-fact and agent deem advisable in order to qualify or register the Securities under the securities laws of any of the several States or other jurisdictions; and the undersigned does hereby ratify all that said attorney-in-fact and agent shall do or cause to be done by virtue thereof. The undersigned hereby ratifies and confirms all actions that the attorneys-in-fact shall lawfully do or cause to be done by virtue of this Power of Attorney and the rights and powers granted herein.The undersigned acknowledges that the attorneys-in-fact are not assuming any of my responsibilities to comply with the requirements of the Securities Act or any liability for any failure by the undersigned to comply with such requirements. This Limited Power of Attorney includes the text of Section 5.1513 of the New York General Obligations Law as Appendix I attached hereto, which is hereby incorporated by reference. This Limited Power of Attorney shall not revoke any powers of attorney previously executed by the undersigned. This Limited Power of Attorney shall not be revoked by any subsequent power of attorney that the undersigned may execute, unless such subsequent power of attorney expressly provides that it revokes this Limited Power of Attorney by referring to the date and subject hereof. IN WITNESS WHEREOF, I, the undersigned, have executed this Limited Power of Attorney as of this 4th day of May, 2010. * Print Name:* ACKNOWLEDGMENT OF SIGNATURE OF DIRECTOR: STATE OF NEW YORK) ss.: COUNTY OF MONROE) On the 4th day of May in the year 2010 before me, the undersigned, personally appeared
